          Case 2:16-cv-02175-JAD-NJK Document 94 Filed 01/22/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     THE BANK OF NEW YORK MELLON,
 7                                                        Case No.: 2:16-cv-02175-JAD-NJK
            Plaintiff(s),
 8                                                                      Order
     v.
 9
     MANCHESTER AT HUNTINGTON
10   HOMEOWNERS ASSOCIATION, et al.,
11          Defendant(s).
12         This matter is set for a mandatory settlement conference for January 28, 2021. Docket No.
13 92. The Court required the submission of settlement statements that include, among other items,
14 an email address for the participants so that they can attend the settlement conference by video.
15 Id. at 3. The HOA’s settlement statement does not identify a representative with settlement
16 authority who will be attending the settlement conference and provides no email for any member
17 for the HOA. Accordingly, the HOA must submit an amended settlement statement by 3:00 p.m.
18 on January 25, 2021.
19         IT IS SO ORDERED.
20         Dated: January 22, 2021
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
